Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 13 is objected to because of the following informalities:  "the first opening" in the phrase "the first opening is further configured to flow gas from the second degas chamber to the reservoir." contradicts claim 11 where "the first opening is further configured to flow gas from the first degas chamber to the reservoir".  Appropriate correction is required. In the interest of compact prosecution, “the first opening” in claim 13 is interpreted as the second opening.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 10, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 2, 10, and 19 are indefinite for contradicting the specification and drawings. Claims 2, 10, and 19 each state “a second side… opposite the first side . Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20100206882 Wessels (hereinafter Wessels) in view of 20190170053 Mark et al. (hereinafter Mark).

Regarding claim 1, Wessels teaches A system (cooling system 10), comprising: a reservoir (overflow reservoir 22) arranged vertically above a first chamber [0003] “at least a portion of the overflow reservoir is positioned above the pressurized reservoir.” 
Wessels further teaches a reservoir (overflow reservoir 22) arranged vertically above a first chamber (first body portion 16) within a single housing [0014] “the body portions 16, 20 and the divider 24 are hot-plate welded together such that they are integrated together to define the coolant tank 14”, 
and a transverse wall (divider 24) arranged below a minimum fill line of the housing fig 2 clearly shows the transverse wall (divider 24) below the minimum fill line (markings 32).  
While Wessels does not teach and a second chamber, Mark (fig 8-10) teaches a first chamber (first compartment 200) and a second chamber (second compartment 202)
While Wessels does not teach wherein a dividing wall fluidly seals the first chamber from the second chamber, Mark (fig 8-10) teaches wherein a dividing wall (dividing wall 188) fluidly seals the first chamber (first compartment 200) from the second chamber (second compartment 202) [0056] “Liquid coolant 130 within the separate first and second compartments 200, 202 is separated by the dividing wall 188 to prevent, limit, or otherwise reduce unintended comingling among the first and second compartments 200, 202”
Wessels teaches the transverse wall (divider 24) comprising apertures (overflow duct 50) configured to flow coolant from the reservoir [0018] “The overflow duct 50 provides a passageway, parallel to the fill neck 26, for fluid passing from the pressurized reservoir 18 through the fill neck 26 to the overflow reservoir 22” to the first chamber (pressurized reservoir 18), but does not explicitly teach the transverse wall comprising apertures configured to flow coolant from the reservoir to the first and second chambers. Mark (fig 8-10) teaches apertures (first outlet passage 196 and second outlet passage 198) configured to flow coolant from the reservoir to the first and second chambers [0054] “the liquid coolant 130 then flows into both the first 
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the first chamber and second chambers, wherein a dividing wall fluidly seals the first chamber from the second chamber taught by Mark with the system comprising a reservoir arranged vertically above the first chamber as taught by Wessels to combine coolant storage chambers for multiple, separate cooling circuits with a common, gravity fed reserve volume. See Mark [0005] “In one example, a vehicle may have multiple separate and distinct cooling circuits operating at different temperatures to serve one or more distinct components. There, a first cooling circuit includes a first coolant reservoir tank that retains liquid coolant at a particular operating temperature that is delivered to and received from one or more components. Then, a second cooling circuit includes a second coolant reservoir tank that retains liquid coolant at another particular operating temperature that is delivered to and received from another one or more components.”

Regarding claim 2, modified Wessels teaches The system of claim 1, as stated above, wherein a first inlet (inlet port 42) and a first outlet (outlet port 46) are fluidly coupled to the first chamber [0016] “The pressurized tank 36 includes an inlet port 42 in fluid communication with the cooling system 10 and the pressurized reservoir 18” and “The pressurized tank 36 also includes an outlet port 46 in fluid communication with the pressurized reservoir 18 and the cooling system 10” 
wherein a second inlet and a second outlet are fluidly coupled to the second chamber, Mark (fig 17) teaches wherein a second inlet (second inlet 114) and a second outlet (second outlet 116) are fluidly coupled to the second chamber (second compartment 246)
While Wessels does not teach wherein the first inlet and the second outlet are arranged at a first side of the single housing and the first outlet and the second inlet are arranged at a second side of the single housing opposite the first side relative to a longitudinal axis of the single housing, Mark (fig 17) teaches the first inlet (first inlet 108) is arranged at a first side of the single housing and the first outlet (first outlet 110) is arranged at a second side of the single housing opposite (see fig 17 with axis added below) the first side relative to an axis of the single housing (where said axis is perpendicular to the dividing wall)
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to duplicate the first inlet and a first outlet are fluidly coupled to the first chamber taught by Wessels to create second inlet and a second outlet are fluidly coupled to the second chamber as taught by Mark to supply multiple, separate cooling circuits. See Mark [0005] “In one example, a vehicle may have multiple separate and distinct cooling circuits operating at different temperatures to serve one or more distinct components. There, a first cooling circuit includes a first coolant reservoir tank that retains liquid coolant at a particular operating temperature that is delivered to and received from one or more components. Then, a second cooling circuit includes a second coolant reservoir tank that retains liquid 
While neither Wessels nor Mark explicitly teach wherein the first inlet and the second outlet are arranged at a first side of the single housing and the first outlet and the second inlet are arranged at a second side of the single housing opposite the first side relative to a lateral axis of the single housing. The placement of the inlets and outlets of the first and second chambers taught by Mark has a finite number of configurations. The possible configurations are such that once the first and second chambers are separated by a dividing wall parallel to the longitudinal axis, and the first outlet is placed on a first side and the first outlet is placed on a second side (where the first side is opposite the second side relative to a lateral axis), then the logical placement of the second inlet and outlet is limited to two configurations: a) the second inlet is placed on the first side with the second outlet placed on the second side or b) the second inlet is placed on the second side with the second outlet placed on the first side.
The Supreme Court decided that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try. In this regard, the Supreme Court explained that, “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has a good reason to pursue the known options within his or her technical grasp.” An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of the case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would 

    PNG
    media_image1.png
    519
    814
    media_image1.png
    Greyscale

Regarding claim 3, modified Wessels teaches The system of claim 2 as stated above, wherein the first inlet (inlet port 42) is arranged vertically above (fig 1 clearly shows the inlet port 42 vertically above the outlet port 46) the first outlet (outlet port 46) 
While Wessels does not teach and the second inlet is arranged vertically above  the second outlet, Mark teaches and the second inlet (second inlet 114) is arranged vertically above (fig 1 clearly shows the second inlet 114 vertically above the second outlet 116) the second outlet (second outlet 116)
the first inlet arranged vertically above the first outlet as taught by Wessels to create a first inlet arranged vertically above the first outlet and the second inlet arranged vertically above the second outlet as taught by Mark to serve separate cooling circuits. See Mark [0005] “In one example, a vehicle may have multiple separate and distinct cooling circuits operating at different temperatures to serve one or more distinct components. There, a first cooling circuit includes a first coolant reservoir tank that retains liquid coolant at a particular operating temperature that is delivered to and received from one or more components. Then, a second cooling circuit includes a second coolant reservoir tank that retains liquid coolant at another particular operating temperature that is delivered to and received from another one or more components.” The mere duplication of parts, without any new or unexpected results, is within the skill of a person having ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).

Regarding claim 4, modified Wessels teaches The system of claim 1 as stated above, 
Wessels further teaches the transverse wall (divider 24) arranged below the minimum fill line fig 2 clearly shows the transverse wall (divider 24) arranged below a minimum fill line of the housing (marking 32).
While Wessels does not teach the dividing wall is physically coupled to the transverse wall, Mark (fig 1-7) teaches the dividing wall (dividing wall 148)
 the transverse wall (divider 24) arranged below the minimum fill line fig 2 clearly shows the a transverse wall (divider 24) arranged below a minimum fill line of the housing (marking 32). Mark teaches the dividing wall as stated above, Wessels teaches the transverse wall as stated above. Since the chambers taught by Mark are pressurized, in order to maintain pressure Wessels as modified by Mark necessarily teaches the dividing wall is physically coupled to the transverse wall.
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the dividing wall (separating a first and second chamber) taught by Mark and the transverse wall below the minimum fill line taught by Wessels in order to combine coolant storage chambers for multiple, separate cooling circuits with a common reserve volume. See Mark [0005] “In one example, a vehicle may have multiple separate and distinct cooling circuits operating at different temperatures to serve one or more distinct components. There, a first cooling circuit includes a first coolant reservoir tank that retains liquid coolant at a particular operating temperature that is delivered to and received from one or more components. Then, a second cooling circuit includes a second coolant reservoir tank that retains liquid coolant at another particular operating temperature that is delivered to and received from another one or more components.”

Regarding claim 5, modified Wessels teaches The system of claim 1 as stated above, wherein the first chamber (pressurized reservoir 18) is fluidly coupled to a first coolant circuit [0016] “The pressurized tank 36 includes an inlet port 42 in fluid communication with the cooling system 10 and the pressurized reservoir 18” 
While Wessels does not teach and the second chamber is fluidly coupled to a second coolant circuit, wherein the first coolant circuit is fluidly separated from the second coolant circuit, Mark teaches and the second chamber (second compartment 118) is fluidly coupled to a second coolant circuit [0038] “Similarly, a second inlet line 114 and a second outlet line 116 are in fluid communication with a second compartment 118 and a second circuit including one or more components”, wherein the first coolant circuit is fluidly separated from the second coolant circuit [0040] “Further, each of the cooling circuits remains separate and distinct from each other.”
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to duplicate the first chamber is fluidly coupled to a first coolant circuit as taught by Wessels to create the first chamber is fluidly coupled to a first coolant circuit and the second chamber is fluidly coupled to a second coolant circuit as taught by Mark to serve separate cooling circuits. See Mark [0005] “In one example, a vehicle may have multiple separate and distinct cooling circuits operating at different temperatures to serve one or more distinct components. There, a first cooling circuit includes a first coolant reservoir tank that retains liquid coolant at a particular operating temperature that is delivered to and received from one or more components. Then, a second cooling circuit includes a second coolant reservoir tank that retains liquid coolant at another particular operating temperature that is delivered to and received from another one or more components.” The mere duplication 


Regarding claim 6, modified Wessels teaches The system of claim 1 as stated above, wherein the transverse wall (divider 24) is a single wall fig 2 clearly shows the divider 24 as a single wall separating the reservoir from the first chamber fig 2 clearly shows the transverse wall (divider 24) separating the reservoir (second body portion 22) from the first chamber (first body portion 16). 
Wessels further teaches the apertures (overflow duct 50) are the only openings… configured to allow coolant to flow from the reservoir to the first chamber [0018] “The overflow duct 50 provides a passageway, parallel to the fill neck 26, for fluid passing from the pressurized reservoir 18 through the fill neck 26 to the overflow reservoir 22. The overflow duct 50 also provides a passageway for fluid passing from the overflow reservoir 22 through the overflow duct 50 to the fill neck 26 and to the pressurized reservoir 18”
While Wessels does not teach the second chamber, Mark teaches the second chamber (second compartment 202)As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the single transverse wall separating the reservoir from the first chamber and aperture as taught by Wessels to and to duplicate the first chamber and aperture to create a first and second chamber and apertures that allow coolant to flow from the reservoir to the first and second chambers as taught by Mark to serve separate cooling circuits. See Mark [0005] “In one example, a vehicle may have multiple separate and distinct cooling circuits operating at different temperatures to serve one or more distinct components. There, a first cooling circuit includes a first coolant reservoir tank that retains liquid coolant at a particular operating temperature that is delivered to and received from one or more components. Then, a second cooling circuit includes a second coolant reservoir tank that retains liquid coolant at another particular operating temperature that is delivered to and received from another one or more components.” The mere duplication of parts, without any new or unexpected results, is within the skill of a person having ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).

Regarding claim 7, modified Wessels teaches The system of claim 1 as stated above, wherein the apertures (overflow duct 50) comprise a first aperture configured to flow coolant from the reservoir (overflow reservoir 22) to only the first chamber (pressurized reservoir 18) 
Wessels further teaches the transverse wall (divider 24)
While Wessels does not teach a second aperture configured to flow coolant from the reservoir to only the second chamber, wherein the first aperture and the second aperture are arranged at opposite sides of the transverse wall relative to a longitudinal axis of the housing
Mark (fig 15-17) teaches and a second aperture (opening 250) configured to flow coolant from the reservoir (sump 242) to only the second chamber (second , wherein the first aperture (openings 250) and the second aperture (openings 250) are arranged at opposite sides of the transverse wall (transverse wall taught by Wessels as stated above) relative to a longitudinal axis of the housing fig 16 clearly shows the first aperture (left side) and the second aperture (right side) on opposite sides of the dividing wall which is parallel to the longitudinal axis (along and parallel to 244 in fig 16).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate first aperture as taught by Wessels to and to duplicate the first chamber and aperture to create a first and second chamber and first and second apertures as taught by Mark to serve separate cooling circuits. See Mark [0005] “In one example, a vehicle may have multiple separate and distinct cooling circuits operating at different temperatures to serve one or more distinct components. There, a first cooling circuit includes a first coolant reservoir tank that retains liquid coolant at a particular operating temperature that is delivered to and received from one or more components. Then, a second cooling circuit includes a second coolant reservoir tank that retains liquid coolant at another particular operating temperature that is delivered to and received from another one or more components.” The mere duplication of parts, without any new or unexpected results, is within the skill of a person having ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).


A cooling system (cooling system 10), comprising: a first coolant circuit fluidly coupled [0014] “The pressurized tank 36 includes a pressurized reservoir 18 that is in fluid communication with the cooling system 10 and is a part of the cooling system circuit” to a first degas chamber (pressurized reservoir 18) [0024] “[0024] In operation, the coolant tank 14 de-aerates coolant”; 
Wessels further teaches a housing comprising each of the first degas chamber (pressurized reservoir 18); and a reservoir (overflow reservoir 22) arranged vertically above the first degas chambers fig 1 clearly shows the reservoir (overflow reservoir 22) vertically above the degas chamber (pressurized reservoir 18); a transverse wall (divider 24) configured to fluidly separate the reservoir (overflow reservoir 22) from the first degas chamber (pressurized reservoir 18), the transverse wall arranged vertically below a minimum fill line of the housing fig 2 clearly shows the transverse wall (divider 24) vertically below a minimum fill line (markings 32); 
While Wessels does not teach a second coolant circuit fluidly coupled to a second degas chamber sealed from the first degas chamber, Mark (fig 1-7) teaches a second coolant circuit [0038] “a second inlet line 114 and a second outlet line 116 are in fluid communication with a second compartment 118 and a second circuit including one or more components” fluidly coupled to a second degas chamber (second compartment 118) sealed from the first degas chamber [0036] “Each compartment is in fluid communication with a separate and distinct cooling circuit that couples to one or more components”
wherein the dividing wall fluidly and thermally separates the first and second degas chambers, Mark (fig 1-7) teaches and a dividing wall (dividing wall 188) physically coupled to the transverse wall (taught by Wessels above), wherein the dividing wall (dividing wall 132) fluidly and thermally separates [0041] “In some aspects, the dividing wall 132 may be thermally insulated to minimize heat transfer between or among the first and second compartments 112, 118” the first and second degas chambers (first and second compartments 112, 118)
While Wessels and Mark do not explicitly teach a dividing wall physically coupled to the transverse wall, Wessels teaches the transverse wall (divider 24) as stated above and Mark teaches the dividing wall (dividing wall 132) as stated above, Since the chambers taught by Mark are pressurized, in order to maintain pressure, Wessels as modified by Mark necessarily teaches the dividing wall is physically coupled to the transverse wall.
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate and the reservoir arranged vertically above the first degas chamber and to duplicate the first coolant circuit fluidly coupled to a first degas chamber taught by Wessels to create the first coolant circuit fluidly coupled to a first degas chamber and the second coolant circuit fluidly coupled to a second degas chamber sealed from the first degas chamber taught by Mark to provide a common, gravity fed reservoir while serving separate cooling circuits. See Mark [0005] “In one example, a vehicle may have multiple separate and distinct cooling circuits operating at different temperatures to serve one or more distinct components. There, a first cooling circuit includes a first coolant reservoir 

Regarding claim 9, modified Wessels teaches The cooling system of claim 8 as stated above, 
While Wessels does not teach wherein a cross-section of the dividing wall taken along a lateral axis of the housing comprises a V-shape, and wherein the dividing wall comprises a first wall and a second wall angled relative to one another and a plane of the transverse wall, further comprising a gap arranged between the first wall and the second wall, Mark (fig 15-17) teaches wherein a cross-section of the dividing wall taken along a lateral axis of the housing comprises a V-shape fig 17 shows the outside walls of the first compartment 246 and second compartment 248. The proximal boundary walls of the two compartments are closer at the top than at the bottom and therefore a cross-section would substantially show a V-shape, and wherein the dividing wall (dividing wall 132) comprises a first wall (proximal wall of first compartment 246) and a second wall (proximal wall of second compartment 248) angled relative to one another and a plane of the transverse wall, further comprising a gap fig 17 clearly shows a gap between the first wall (proximal wall of first compartment 246) and the second wall (proximal wall of second compartment 248) arranged between the first wall and the second wall.
the V-shaped dividing wall between a first and second chamber as taught by Mark into the cooling system and reservoir taught by Wessels to provide a common, gravity fed reservoir while serving separate cooling circuits. See Mark [0005] “In one example, a vehicle may have multiple separate and distinct cooling circuits operating at different temperatures to serve one or more distinct components. There, a first cooling circuit includes a first coolant reservoir tank that retains liquid coolant at a particular operating temperature that is delivered to and received from one or more components. Then, a second cooling circuit includes a second coolant reservoir tank that retains liquid coolant at another particular operating temperature that is delivered to and received from another one or more components.” 

Regarding claim 10, modified Wessels teaches The cooling system of claim 8 as stated above, wherein a first degas chamber (inlet port 42) inlet is arranged proximally to a first side (left side) of the housing
While Wessels does not explicitly teach and a first degas chamber outlet is arranged proximally to a second side of the housing, opposite the first side relative to a longitudinal axis of the housing, wherein the first degas chamber inlet is configured to flow coolant from the first coolant circuit to the first degas chamber and the first degas chamber outlet is configured to flow coolant from the first degas chamber to the first coolant circuit, Mark teaches wherein a first chamber inlet (first inlet 108) is arranged proximally to a first side of the housing (see fig 17 with axis added), and a first chamber outlet (first outlet 110) is arranged proximally to a second side of the housing (see fig 17 with axis added), opposite the first side relative to a lateral axis of the housing, wherein the first chamber inlet (first inlet 108) is configured to flow coolant from the first coolant circuit to the first chamber [0038] “a first inlet line 108 and a first outlet line 110 are in fluid communication with a first compartment 112” and the first chamber outlet (first outlet 110) is configured to flow coolant from the first chamber to the first coolant circuit [0039] “the second compartment 118 is fluidly connected to a second inlet line and a second outlet line (e.g., 114, 116) that fluidly connect to the second liquid circuit.” 
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate and first chamber inlet arranged proximally to a first side of the housing and a first chamber outlet arranged proximally to a second side of the housing as taught by Mark into the cooling system and reservoir taught by Wessels to provide a common, gravity fed reservoir with a through-flow coolant storage to serve separate cooling circuits. See Mark [0005] “In one example, a vehicle may have multiple separate and distinct cooling circuits operating at different temperatures to serve one or more distinct components. There, a first cooling circuit includes a first coolant reservoir tank that retains liquid coolant at a particular operating temperature that is delivered to and received from one or more components. Then, a second cooling circuit includes a second coolant reservoir tank that retains liquid coolant at another particular operating temperature that is delivered to and received from another one or more components.” 

    PNG
    media_image1.png
    519
    814
    media_image1.png
    Greyscale

Regarding claim 11, modified Wessels teaches The cooling system of claim 10 as stated above, the transverse wall (divider 24), a first opening (overflow duct 50), proximal to the second side a first side was previously defined by the location of the first inlet (inlet port 42), therefore the first side is the left side. Fig 2 clearly shows the first opening (overflow duct 50) on a second side (right side) of fill neck 26, configured to flow coolant from the reservoir (pressurized reservoir 18) to only the first degas chamber (overflow reservoir 22), the first opening (overflow duct 50) is further configured to flow gas from the first degas chamber to the reservoir [0018] “The overflow duct 50 provides a passageway, parallel to the fill neck 26, for fluid passing from the pressurized reservoir 18 through the fill neck 26 to the overflow reservoir 22. The overflow duct 50 also provides a passageway for fluid passing from the overflow 
While Wessels does not explicitly teach the transverse wall comprises a first opening, Wessels teaches the appearance and function of said opening in an alternate location. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to locate the opening in the transverse wall rather than along the fill neck, since it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed features at the claimed location would not perform differently than the device taught by the prior art, In re Japikse, 86 USPQ 70 and since it has been held that a mere rearrangement of the essential working parts of a device involves only routine skill in the art, In re Einstein, 8 USPQ 167.  

Regarding claim 12, modified Wessels teaches The cooling system of claim 11 as stated above, 
While Wessels does not teach wherein a second degas chamber inlet is arranged proximally to the second side of the housing and a second degas chamber outlet is arranged proximally to the first side of the housing, wherein the second degas chamber inlet is configured to flow coolant from the second coolant circuit to the second degas chamber and the second degas chamber outlet is configured to flow coolant from the second degas chamber to the second coolant circuit, Mark (fig 1-7) teaches a second chamber inlet (second inlet 114) 
a second chamber outlet (second outlet 116) 
Mark further teaches wherein the second chamber inlet is configured to flow coolant from the second coolant circuit to the second chamber [0039] “the second compartment 118 is fluidly connected to a second inlet line and a second outlet line (e.g., 114, 116) that fluidly connect to the second liquid circuit.” and the second chamber outlet is configured to flow coolant from the second chamber to the second coolant circuit [0039] “the second compartment 118 is fluidly connected to a second inlet line and a second outlet line (e.g., 114, 116) that fluidly connect to the second liquid circuit.”
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate and second chamber inlet and a second chamber outlet configured to flow coolant from and to the second coolant circuit as taught by Mark into the cooling system and reservoir taught by Wessels to provide a common, gravity fed reservoir with a through-flow coolant storage to serve separate cooling circuits. See Mark [0005] “In one example, a vehicle may have multiple separate and distinct cooling circuits operating at different temperatures to serve one or more distinct components. There, a first cooling circuit includes a first coolant reservoir tank that retains liquid coolant at a particular operating temperature that is delivered to and received from one or more components. Then, a second cooling circuit includes a second coolant reservoir tank that retains liquid coolant at another particular operating temperature that is delivered to and received from another one or more components.” 

 a second chamber inlet is arranged proximally to the second side of the housing and the second chamber inlet is arranged proximally to the first side of the housing. The placement of the inlets and outlets of the first and second chambers taught by Mark has a finite number of configurations. The possible configurations are such that once the first and second chambers are separated by a dividing wall parallel to the longitudinal axis, and the first outlet is placed on a first side and the first outlet is placed on a second side (where the first side is opposite the second side relative to a lateral axis), then the logical placement of the second inlet and outlet is limited to two configurations: a) the second inlet is placed on the first side with the second outlet placed on the second side or b) the second inlet is placed on the second side with the second outlet placed on the first side.
The Supreme Court decided that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try. In this regard, the Supreme Court explained that, “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has a good reason to pursue the known options within his or her technical grasp.” An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of the case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Therefore, choosing from a finite number of identified, predictable solutions, with a reasonable expectation for success, is likely to be obvious to a person if ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, E.).

Regarding claim 13, modified Wessels teaches The cooling system of claim 12 as stated above, wherein the transverse wall (divider 24)
While Wessels does not teach a second opening, proximal to the first side, configured to flow coolant from the reservoir to only the second degas chamber, the first opening is further configured to flow gas from the second degas chamber to the reservoir, Mark teaches a second opening (right opening 250), proximal to the first side, configured to flow coolant from the reservoir to only the second chamber [0062] “openings 250 (such as holes) may be formed through an internal boundary wall 252 of the sump 242. The openings 250 fluidly connect an internal retaining chamber 251 of the sump 242 to the first and second compartments 246, 248”, the second opening is further configured to flow gas from the second chamber to the reservoir While Mark does not explicitly state that gas can flow from the first chamber to the reservoir, any passage that allows the flow of liquid will also allow the flow of gas.
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the second opening configured to flow coolant from the reservoir to only the second degas chamber, further configured to flow gas from the second degas chamber to the reservoir taught by Mark into the cooling system and reservoir taught by Wessels to combine degassing coolant storage chambers for multiple, separate cooling circuits with a common reserve volume. See Mark [0005] “In one example, a vehicle may have multiple separate and distinct cooling circuits operating at different temperatures to serve one or more distinct 

Regarding claim 14, modified Wessels teaches The cooling system of claim 13 as stated above, wherein gas from the first degas chamber (pressurized reservoir 18) … exit the housing via a single outlet [0024] “coolant and air entrained within the coolant enter the pressurized reservoir 18 by way of the inlet port 42 and fill neck 26. This reduces the velocity of the coolant such that air separates from the coolant and collects at the top of the fill neck 26, which is a high point in the cooling system 10” and “the air is released through the pressure limiting valve 34 in the pressure cap 30… and through the overflow duct 50 to the bottom of the overflow reservoir 22” 
While Wessels does not teach the second degas chamber, Mark (fig 15-17) teaches the second degas chamber (second compartment 248)
Mark further teaches a transfer between the first and second chambers (first and second compartments 246 and 248) and the reservoir (sump 242) [0062] “The openings 250 fluidly connect an internal retaining chamber 251 of the sump 242 to the first and second compartments 246, 248.”
While neither Wessels nor Mark explicitly teaches wherein gas from the first degas chamber and gas from the second degas chamber exit the housing via a single outlet, wherein gas from the first degas chamber and gas from the second degas chamber mix in the reservoir prior to exiting the housing, Wessels teaches gas from the first degas chamber (pressurized reservoir 18) enters the reservoir (overflow reservoir 22) prior to exiting the housing [0024] “the air is purged from the system by way of the open overflow port 54” via a single outlet (overflow port 54). Mark teaches a first and second chamber as stated above. Wessels teaches gas from the first chamber enters the reservoir before exiting the housing through a single outlet. Therefore Wessels as modified by Mark teaches gas from the first degas chamber and gas from the second degas chamber exit the housing via a single outlet, wherein gas from the first degas chamber and gas from the second degas chamber mix in the reservoir prior to exiting the housing
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the first and second chambers taught by Mark with the gas entering the reservoir prior to exiting the housing via a single outlet as taught by Wessels to combine coolant storage and degas chambers for multiple, separate cooling circuits with a common reserve volume and degas outlet that is also a highpoint system vent. See Mark [0005] “In one example, a vehicle may have multiple separate and distinct cooling circuits operating at different temperatures to serve one or more distinct components. There, a first cooling circuit includes a first coolant reservoir tank that retains liquid coolant at a particular operating temperature that is delivered to and received from one or more components. Then, a second cooling circuit includes a second coolant reservoir tank that retains liquid coolant at another particular operating temperature that is delivered to and received from another one or more components.”

Regarding claim 15, modified Wessels teaches The cooling system of claim 13 as stated above, wherein the first opening (overflow duct 50) 
While Wessels does not teach the first opening is a first plurality of openings and the second opening is a second plurality of openings, wherein the first opening and the second opening are identical in size and shape, Mark (fig 15-17) teaches the first opening (left opening 250) is a first plurality of openings [0062] “In at least one embodiment, two or more openings 250 may fluidly connect the first and second compartments 246, 248” and the second opening (right opening 250) is a second plurality of openings [0062] “In at least one embodiment, two or more openings 250 may fluidly connect the first and second compartments 246, 248” wherein the first opening and the second opening are identical in size and shape fig 16 clearly shows the first opening 250 and the second opening 250 are identical in size and shape, the fact that a single reference number, 250 is used to denote both opening further supports that the features are identical.
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the first and second identical plurality of openings (corresponding to first and second chambers) taught by Mark into the cooling system and reservoir taught by Wessels to provide a common, gravity fed, degas reservoir with separate circuit coolant storage to serve separate cooling circuits. See Mark [0005] “In one example, a vehicle may have multiple separate and distinct cooling circuits operating at different temperatures to serve one or more distinct components. There, a first cooling circuit includes a first coolant reservoir tank 

Regarding claim 16, modified Wessels teaches The cooling system of claim 8 as stated above, 
While Wessels does not teach wherein a volume of the first degas chamber is equal to a volume of the second degas chamber, Mark (fig 1-7) teaches wherein a volume of the first degas chamber is equal to a volume of the second degas chamber [0041] “In the present embodiment, the first compartment 112 and the second compartment 118 are of equal volume.”
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the first and second degas chambers of equal volumes taught by Mark into the cooling system and reservoir taught by Wessels to provide a common, gravity fed, degas reservoir with separate circuit coolant storage to serve separate cooling circuits. See Mark [0005] “In one example, a vehicle may have multiple separate and distinct cooling circuits operating at different temperatures to serve one or more distinct components. There, a first cooling circuit includes a first coolant reservoir tank that retains liquid coolant at a particular operating temperature that is delivered to and received from one or more components. Then, a second cooling circuit includes a second coolant reservoir tank that retains 


Regarding claim 17, modified Wessels teaches The cooling system of claim 8 as stated above, 
While Wessels does not teach wherein a coolant temperature of coolant in the first coolant circuit is different than a coolant temperature of coolant in the second coolant circuit, Mark teaches wherein a coolant temperature of coolant in the first coolant circuit is different than a coolant temperature of coolant in the second coolant circuit [0036] “The compartments may be thermally insulated, such that heat transfer between fluids in the compartments is minimized or otherwise reduced.”
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the coolant temperature of coolant in the first coolant circuit is different than a coolant temperature of coolant in the second coolant circuit taught by Mark into the cooling system and reservoir taught by Wessels to provide a common, gravity fed, degas reservoir with physically and thermally separate circuit coolant storage to serve separate cooling circuits. See Mark [0005] “In one example, a vehicle may have multiple separate and distinct cooling circuits operating at different temperatures to serve one or more distinct components. There, a first cooling circuit includes a first coolant reservoir tank that retains liquid coolant at a particular operating temperature that is delivered to and 

Regarding claim 18, modified Wessels teaches The cooling system of claim 8 as stated above, 
While Wessels does not teach wherein coolant in the first coolant circuit does not mix with coolant in the second coolant circuit Mark teaches wherein coolant in the first coolant circuit does not mix with coolant in the second coolant circuit [0036] “Each compartment is in fluid communication with a separate and distinct cooling circuit that couples to one or more components. As such, isolated compartments within the coolant reservoir tank are provided within a single coolant reservoir tank that is in fluid communication with multiple cooling circuits.” And [0040] “Further, each of the cooling circuits remains separate and distinct from each other.”
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the coolant in the first coolant circuit does not mix with coolant in the second coolant circuit taught by Mark into the cooling system and reservoir taught by Wessels to provide a common, gravity fed, degas reservoir with physically and thermally separate circuit coolant storage to serve separate cooling circuits. See Mark [0005] “In one example, a vehicle may have multiple separate and distinct cooling circuits operating at different temperatures to serve one or more distinct components. There, a first cooling circuit includes a first coolant reservoir tank that retains liquid coolant at a particular operating temperature 

Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mark in view of Wessels.

Regarding claim 19, Mark teaches A hybrid vehicle [0005] “However, other vehicles may employ multiple cooling circuits for more complex or higher capacity cooling systems, such as hybrid vehicles. In one example, a vehicle may have multiple separate and distinct cooling circuits operating at different temperatures to serve one or more distinct components”, comprising: a first cooling circuit [0038] “a first inlet line 108 and a first outlet line 110 are in fluid communication with a first compartment 112 and a first circuit including one or more components.” fluidly coupled to a first chamber (first compartment 246) arranged in a housing via a first inlet (first inlet 108) arranged at a first side of the housing see fig 17 and a first outlet (first outlet 110) arranged at a second side of the housing see fig 17 opposite the first side relative to a lateral axis of the housing, wherein the first outlet (first outlet 110) is arranged vertically below fig 17 clearly shows the first outlet 110 is arranged vertically below the first inlet 108 the first inlet (first inlet 108); a second cooling circuit [0038] “Similarly, a second inlet line 114 and a second outlet line 116 are in fluid communication with a second compartment 118 and a second circuit fluidly coupled to a second chamber (second compartment 248) arranged in the housing via a second inlet (second inlet 108) 
Mark further teaches a second outlet (second outlet 116)
Mark further teaches wherein the second outlet (second outlet 116) is arranged vertically below the second inlet fig 17 clearly shows the second outlet 116 is arranged vertically below the second inlet 114 
Mark further teaches a reservoir (sump 242)
Mark further teaches the reservoir configured to maintain a desired volume [0062] “The openings 250 are configured to allow for fluid leveling such that the liquid coolant 130 may be retained at substantially the same volume in each of the first and second compartments 246, 248.” of the first chamber (first compartment 246) and the second chamber (second compartment 248); 
Mark further teaches a first aperture (left opening 250) is arranged and configured to fluidly couple the reservoir to the first chamber, wherein coolant flows in a direction of gravity from the reservoir to the first degas chamber and gas flow in a direction opposite gravity from the first degas chamber to the reservoir, While Mark does not explicitly state that gas can flow from the first chamber to the reservoir, any passage that allows the flow of liquid will also allow the flow of gas.
Mark further teaches further comprising a second aperture (right opening 250) configured to fluidly couple the reservoir (sump 242) to the second chamber (second compartment 248), wherein coolant flows [0062] “The openings 250 fluidly connect an internal retaining chamber 251 of the sump 242 to the first and second compartments 246, 248” in the direction of gravity from the reservoir (sump 242) to the second chamber (second compartment 248) and gas flow in the direction opposite gravity from the second degas chamber to the reservoir While Mark does not explicitly state that gas can flow from the first chamber to the reservoir, any passage that allows the flow of liquid will also allow the flow of gas.
While Mark (fig 15-17) does not explicitly teach a dividing wall traversing an entire longitudinal length of the housing, the dividing wall physically coupled to each of the first side, the second side, and the transverse wall, wherein the dividing wall thermally and fluidly separates the first chamber from the second chamber, Mark (fig 1-7) explicitly teaches a dividing wall (dividing wall 148) traversing an entire longitudinal length of the housing fig 5 clearly shows the dividing wall 148 traversing the length of the housing, the dividing wall physically coupled to each of the first side, the second side fig 5 clearly shows the dividing wall 148 physically coupled to the first side (left side) and the second side (right side), 
As a result it would be obvious to a person having ordinary skill in the art before the effective filing date of the invention to include the dividing wall as taught by Mark with the reservoir (sump 242) taught in another embodiment as Mark teaches both embodiments. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143.A.).
Mark further teaches the dividing wall thermally and fluidly separates the first chamber from the second chamber [0041] “In some aspects, the dividing wall 
While Mark does not explicitly teach that the chambers (first compartment 246 and second compartment 248) are degas chambers, Wessels explicitly teaches that the first chamber is a degas chamber [0024] “coolant and air entrained within the coolant enter the pressurized reservoir 18 by way of the inlet port 42 and fill neck 26. This reduces the velocity of the coolant such that air separates from the coolant and collects at the top of the fill neck 26, which is a high point in the cooling system 10… the air is released through the pressure limiting valve 34 in the pressure cap 30… the air is purged from the system by way of the open overflow port 54”
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the degas chamber taught by Wessels in place of the chambers taught by Mark in the system and reservoir taught by Mark to deaerate the coolant [0024] “the air is purged from the system by way of the open overflow port 54”. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
While Mark does not teach a second inlet arranged at the second side and a second outlet arranged at the first side, The placement of the inlets and outlets of the first and second chambers taught by Mark has a finite number of configurations. The possible configurations are such that once the first and second chambers are separated by a dividing wall parallel to the longitudinal axis, and the first outlet is placed on a first 
The Supreme Court decided that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try. In this regard, the Supreme Court explained that, “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has a good reason to pursue the known options within his or her technical grasp.” An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of the case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Therefore, choosing from a finite number of identified, predictable solutions, with a reasonable expectation for success, is likely to be obvious to a person if ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, E.).
While Mark does not teach a reservoir arranged vertically above the first degas chamber and the second degas chamber in the housing, Wessels teaches a reservoir (overflow reservoir 22) arranged vertically above a first degas chamber (pressurized reservoir 18) [0003] “at least a portion of the overflow reservoir is positioned above the pressurized reservoir.” Mark teaches a first and second chamber as stated above. Wessels teaches the reservoir is above a first chamber. Mark, as a reservoir arranged vertically above a first and a second chamber.
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the first and second cooling circuits fluidly coupled to the first and second chambers taught by Mark with the reservoir above the chamber as taught by Wessels to combine coolant storage chambers for multiple, separate cooling circuits with a common, gravity fed, coolant degas and storage volume. See Mark [0005] “In one example, a vehicle may have multiple separate and distinct cooling circuits operating at different temperatures to serve one or more distinct components. There, a first cooling circuit includes a first coolant reservoir tank that retains liquid coolant at a particular operating temperature that is delivered to and received from one or more components. Then, a second cooling circuit includes a second coolant reservoir tank that retains liquid coolant at another particular operating temperature that is delivered to and received from another one or more components”, and Wessels [0024] “This reduces the velocity of the coolant such that air separates from the coolant and collects at the top of the fill neck 26, which is a high point in the cooling system 10”.
While Mark does not teach a transverse wall fluidly separating the reservoir from the first degas chamber and the second degas chamber, Wessels teaches a transverse wall (divider 24) fluidly separating the reservoir (pressurized reservoir 18) from the first degas chamber (overflow reservoir 18). Mark teaches a first and second chamber as stated above. Wessels teaches a transverse wall fluidly separating a transverse wall fluidly separating the reservoir from the second degas chamber.
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the first and second chambers taught by Mark with the transverse wall fluidly separating the reservoir from the first degas chamber as taught by Wessels to combine coolant storage chambers for multiple, separate cooling circuits with a common gravity fed, coolant degas and storage volume. See Mark [0005] “In one example, a vehicle may have multiple separate and distinct cooling circuits operating at different temperatures to serve one or more distinct components. There, a first cooling circuit includes a first coolant reservoir tank that retains liquid coolant at a particular operating temperature that is delivered to and received from one or more components. Then, a second cooling circuit includes a second coolant reservoir tank that retains liquid coolant at another particular operating temperature that is delivered to and received from another one or more components.” and Wessels [0024] “This reduces the velocity of the coolant such that air separates from the coolant and collects at the top of the fill neck 26, which is a high point in the cooling system 10”.

    PNG
    media_image1.png
    519
    814
    media_image1.png
    Greyscale

Regarding claim 20, modified Mark teaches The hybrid vehicle of claim 19 as stated above, 
While Mark does not teach the transverse wall is submerged in coolant and arranged below a minimum fill line of the housing, Wessels teaches the transverse wall (divider 24) is submerged in coolant and arranged below fig 2 clearly shows the transverse wall (divider 24) below a minimum fill line (markings 32), which would indicate that the transverse wall is submerged in coolant a minimum fill line of the housing (markings 32)
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the transverse wall submerged in coolant and arranged below a minimum fill line taught by Wessels into the reservoir taught by Mark to combine coolant storage chambers for multiple, separate cooling .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US-20170274758-A1	Cho; Wan Je discloses a multi-chamber coolant reservoir tank of a hybrid vehicle.
US-20170130641-A1	Kennedy; Joseph L. discloses a multi-chamber cooling system tank.
US-20160222869-A1	NISHIGUCHI; Hitoshi discloses a multi-chamber cooling system deaerating and expansion tank.
US-20160054169-A1	Gaudiau; Ghislain discloses a multi-chamber cooling system tank for use in a system with separate circuits.
US-20150345368-A1	LE POUL; Louis-Philippe discloses multi-chamber cooling system expansion and deaeration tank.

US-20110284107-A1	Ciak; Kirk discloses a multi-chamber cooling system reservoir for use in a system with separate circuits, such as hybrid vehicles.
US-20110210125-A1	Kardos; Zoltán discloses a multi-chamber cooling system reservoir for use in a system with separate circuits, such as hybrid vehicles. 
US-6216646-B1		Smith; Gary M. discloses a multi-chamber deaeration bottle for liquid cooling systems for automotive engines.
US-5680833-A		Smith; Gary M. discloses a multi-chamber coolant overflow chamber arranged vertically above and integrated coolant deaeration compartment in a single housing.
US-4738228-A		Jenz; Siegfried discloses a coolant expansion tank with a reservoir arranged vertically above said tank integrated in a single housing.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN J. CUSICK whose telephone number is (303)297-4290.  The examiner can normally be reached on Monday-Thursday 7:30 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.J.C./Examiner, Art Unit 3763                                                                                                                                                                                                        /FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763